Case 7:17-cv-02573-KHV Document 83 Filed 11/27/19 Page 1 of 2

“s Rockland County

Ed Day, Rockland County Executive

 

OFFICE OF THE COUNTY ATTORNEY
11 New Hempstead Road
. New City, New York 10956
Phone: (845) 638-5180 Fax: (845) 638-5676

Thomas E. Humbach
County Attorney

November 26, 2019

Via ECF

Hon. Kathryn H. Vratil

Southern District of New York

300 Quarropas street

White Plains, New York 10601-4150

Re:  Cole-Hatchard, et al. v. County of Rockland, et al.
Civil Action No.: 7:17-cv-02573(KMK/JCM)

Dear Judge Vratil:
This office represents the defendants in the above-referenced matter.

I am writing to request permission for the use of electronics in the Courtroom during the course of
trial which is sent for December 2, 2019.

I further request that Your Honor issue an Order, attached hereto, granting counsel for the
defendants, Larraine 8. Feiden and Charlotte Ramsey, permission to use the listed electronics on
the attached proposed order.

Larraine S. Une?

Principal Assistance County Attorney
LF/mre

Attachment

2017-01332

Respectiully st oy KS

ec: All counsel of record (via ECF)

Rocklandgov.com
Case 7:17-cv-02573-KHV Document 83 Filed 11/27/19 Page 2 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

IN THE MATTER OF AN APPLICATION
TO BRING PERSONAL ELECTRONIC DEVICE(S)
OR GENERAL PURPOSE COMPUTING DEVICE(S)
INTO THE COURTHOUSES OF THE
SOUTHERN DISTRICT OF NEW YORK -
FOR USE IN A PROCEEDING OR TRIAL

xX

 

The following Order is subject ta the definitions, obligations and restrictions imposed
pursuant to Standing Order M10-468, as Revised. Upon submission of written application to
this Court, it is hereby

ORDERED that the following attorney(s) are authorized to bring the Personal Electronic
Device(s) and/or the General Purpose Computing Device(s) (collectively, “Devices”) listed below

into the Courthouse for use: in a proceeding or trial in the action
captioned Cole-Hatchard, et al, v. County of Rockland, et al.

 

No. 17-cv-2573 ;

 

The date(s) for which such authorization is provided is (are) December 2, 2019 until the end of trial_

 

 

 

 

Attorney Device{s) |
Larraine S. Feiden laptop
Charolette Ramsey . . laptop

3.

 

 

 

 

 

(Attach Extra Sheet If Needed)

The attorney(s) identified in this Order must present a copy of this Order when entering
the Courthouse. Bringing any authorized Device(s) into the Courthouse or its Environs
constitutes a certification by the attorney that he or she will comply in all respects with the
restrictions and obligations set forth in Standing Order M10-468, as Revised.

SO ORDERED:

Dated:

 

United States Judge

Revised: February 26, 2014
